Citation Nr: 0025051	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  99-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Portland, 
Oregon


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical prescription expenses from January 27, 1996 to July 
9, 1997.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1952 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 determination by the 
Department of Veterans Affairs Medical Center in Portland 
Oregon, which denied a reimbursement of expenses for 
prescriptions obtained from a private medical facility 
between January 27, 1996 and July 9, 1997.

The veteran testified before the undersigned Board member at 
a videoconference hearing held in July 1999.


REMAND

The veteran contends he is entitled to reimbursement of 
medical expenses for prescriptions furnished for his service 
connected diabetes.  Service connection for diabetes was 
granted by the RO in a March 1998 rating decision; effective 
as of February 5, 1997.

Following a review of the claims file, the Board finds that a 
full and complete record is required in order to adjudicate 
the veteran's claim.  In this regard, the Board notes that 
the pharmacy receipts for the dates in question referred to 
by the VA medical center in its denial letter of June 1998, 
as well as the statement of the case furnished in March 1999, 
are not associated with the claims file.  The statement of 
the case specifically referred to receiving these pharmacy 
receipts and payment receipts for dates of service, from 
January 27, 1996 to July 9, 1997, from Fred Meyer in Gresham, 
OR.  The veteran likewise testified as to having paid out of 
pocket expenses for prescriptions provided through Dr. Yole, 
from January 27, 1996 through July 9, 1997.  He also 
testified that Fred Meyer was his private pharmacist during 
this period of time.

Currently associated with the claims file are treatment 
records from a private medical facility or facilities from 
July 1977 through January 1997.  These records include a 
glucose tolerance test in July 1977, treatment for diabetes 
in April 1992, February 1996, July 1996 and September 1996.  
However, complete medical records from Dr. Yole, which may 
have been documented in conjunction with the prescriptions in 
question between January 27, 1996 through July 9, 1997, do 
not appear to be associated with the claims file.  

This evidence may be probative of the issue of whether any of 
the prescriptions were issued by private medical providers in 
conjunction with emergency treatment for diabetes related 
problems during any time when service connection for diabetes 
was in effect.  The veteran is noted to have testified at his 
July 1999 hearing that he did require emergency treatment for 
several episodes of elevated blood sugar in 1996, 1997 and 
1998.  

Finally, the veteran also testified that he was turned down 
by the Portland, Oregon VA medical provider for prescription 
medication for diabetes, apparently in 1996, but his 
testimony wasn't clear as to the exact time.  There is no 
evidence of record to confirm this allegation.  

Therefore, in order to fully and fairly adjudicate the 
appellant's claim, this case is REMANDED to the originating 
agency for the following action:

1.  The veteran should be permitted to 
submit any additional evidence in his 
possession that is pertinent to the issue 
on appeal.  He should be asked to provide 
the names and addresses of the medical 
care providers who treated him for the 
service-connected diabetes between 
January 27, 1996 and July 9, 1997.  
Specifically, medical records from Dr. 
Yole should be obtained, as well as any 
private medical records or hospital 
emergency room records for treatment of 
diabetes related problems as of these 
dates.  All records obtained should be 
associated with the claims folder.  The 
originating agency should also associate 
with the claims folder the pharmacy 
receipts and payment receipts for dates 
of service from January 27, 1996 to July 
9, 1997 from Fred Meyer in Gresham, OR.   

2.  The veteran should also submit 
evidence he may have showing that 
treatment at the Portland Oregon VA 
facility had been refused for diabetes 
during a time when service connection for 
diabetes was in effect.  The originating 
agency should associate copies of all 
administrative and treatment records of 
the veteran from the VAMC in Portland, 
Oregon with the claims folder. 

3.  Then, following completion of the 
above action, the originating agency 
should again review the appellant's claim 
of entitlement to reimbursement or 
payment for the cost of unauthorized 
private medical services for the period 
from January 27, 1996 to July 9, 1997, 
with consideration of the provisions of 
38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 
and 17.121 (1999).  If the appellant's 
claim is not granted in full, a 
Supplemental Statement of the Case should 
be issued to the appellant and her 
representative, who should be afforded an 
appropriate period of time in which to 
respond before the case is returned to 
the Board.

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board intimates no 
opinion, either factual or legal, as to the ultimate outcome 
warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




